Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
35 U.S.C. 112, first paragraph, requires the specification to be written in "full, clear, concise, and exact terms."  The specification is replete with terms which are not clear, concise and exact.  The specification should be revised carefully in order to comply with 35 U.S.C. 112, first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are:  Specification pg 1, ln 13 recites “bon the layers”, pg 2 ln 11 recites “into a yam” and pg 4 ln 7 recites “between tow0adjacent layers”.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, next to last line recites “boned together” which appears to be a misstatement of “bonded together”.
Claim 3 is objected to because of the following informalities:  claim 3, line 1 recites “he fiber” which appears to be a misstatement of “the fiber”.
Claim 11 is objected to because of the following informalities:  claim 11, lines 1-2 recite “the methods for textile forming include, a woven” which appears to be a misstatement of “the methods for textile forming include a woven”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "providing an adhesive between two adjacent layers of the in the structure to be laminated, an upper layer and a lower layer” and it is unclear what exactly is meant by this. Is there a structure between an upper layer and a lower layer where the adhesive is being provided?  Claims 2-21 depend from claim 1 so they are similarly unclear, therefore all claims are unclear.
Also, claim 19 recites the limitation "the outer surface has first weight and the outer surface has of an extruder polymer has a second weight, percentage by weigh of the fiber, where the second percentage by weight exceeds the first weight percentage by weight of the fiber” which is incomprehensible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743